COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-10-00112-CV


MARTIN B. SMITH AND                                                APPELLANTS
TONI E. SMITH

                                        V.

THE LAW OFFICE OF                                                     APPELLEE
DALE A. BURROWS,
P.C.

                                    ------------

           FROM 158TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                       MEMORANDUM OPINION1
                                    ------------

      On January 14, 2010, the trial court signed an order granting summary

judgment in favor of Appellee The Law Office of Dale A. Burrows, P.C. on its suit

on sworn account cause of action and granting Appellee its attorney’s fees.

Appellants Martin B. Smith and Toni E. Smith thereafter timely filed a motion for

new trial and a notice of appeal.    After Appellants filed their appellate brief,

      1
       See Tex. R. App. P. 47.4.
arguing in six issues that the trial court erred by granting summary judgment for

Appellee, Appellee filed a two-page response stating, “While Appellee disputes

many of the factual allegations and arguments contained in Appellants’ Brief,

Appellee agrees to the relief sought by Appellant – reversal of the trial court’s

summary judgment in favor of Appellee and a remand of this case to the trial

court for further proceedings.”   We therefore sustain Appellants’ overarching

issue––that the trial court erred by granting summary judgment for Appellee––

and reverse and remand the case to the trial court for further proceedings. See

Tex. R. App. P. 43.2(d); see also Graham Gen. Hosp. v. Phillips, No. 02-03-

00231-CV, 2003 WL 22251455, at *1 (Tex. App.––Fort Worth Oct. 2, 2003, no

pet.) (mem. op.) (reversing and remanding upon parties’ agreed motion to

reverse and remand).



                                                 SUE WALKER
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.

DELIVERED: October 14, 2010